Title: Francis Eppes to Thomas Jefferson, 28 December 1819
From: Eppes, Francis Wayles
To: Jefferson, Thomas


					
						Dear Grandpapa
						
							Millbrook
							Decmbr 28th 19.
						
					
					I found on my return all our family well, except my Father he is still mending  but I fear will never entirely recover, the precarious state of his health for some years past has caused me much uneasiness, but his late violent attack which was much more alarming in its nature than any of the Former, makes me tremble at the prospect of the greatest misfortune which could now befal me, if bereft of him I have only yourself to turn to, it has pleased Providence to take away all my other Friends, and though I feel little need of a Protector, I still have the greatest, For an adviser, a sincere Friend who would point out all my Faults, hitherto I have found this friend in the person of my Father—I hope the Allmighty in his infinite goodness, will prolong his days perhaps with due care and attention he may yet recover in a great measure, his situation I think is owing to the many physicians, whom he has employed. They with their different remedies and advice, have lodged the complaint in his head, whence I fear there is little danger of its being dislodged. As Barnaby is on Foot I think it better to defer sending the Thorn bushes, I will bring them  on my return. we have a Harpsichord here, which formerly belonged to my mother, I believe that with new strings it will be as good as ever, as none of our Family play, and you have no instrument at Poplar Forest, papa told me to offer it to you, thinking it might afford some amusement to the young Ladies, as your cart passes, you might send for it without much inconvenience. present me affectionately to Aunt-Randolph and Family
					
						Your affectionate Grandson
						
							Francs Eppes
						
					
				